DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Claims 1, 14, 19 are amended; Claims 6, 9, 15 are cancelled; Claim 24 is newly added; Claims 1 – 5, 7, 8, 10 – 14, 16 – 24 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 8, 10 - 14, 16 - 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 5, 7, 8, 10 – 14, 16 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that the second PRBs do not overlap with the first PRBs is not recited or described in the specification; therefore this limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends from claim 6, however, claim 6 is currently cancelled.
Claim 10 depends from claim 9, claim 9 is currently cancelled.
Note: for examination purposes, it is presumed that claims 7, 9 depend from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 – 5, 7, 8, 10, 12 – 14, 16 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180115943 A1) in view of Lee et al. (US 20150264667 A1).

Regarding claim 1, Park et al. discloses an apparatus (Park et al. FIG. 2, BS 209 in relation to FIG. 6), comprising: at least one processor (Park et al. FIG.6, controller 610) configured to cause a base station (BS) to: 
encode an enhanced physical downlink control channel (ePDCCH) (Park et al. [0084] configuring a common search space (CSS) for a corresponding MTC UE and Coverage Enhanced UE (CE UE) when a separate control area for the corresponding MTC UE and CE UE is defined through a PDSCH area) for transmission to a User Equipment (UE) in a sub-frame in first physical resource blocks (PRBs) (Park et al. [0084] a uplink/downlink wireless channel transmission method for the corresponding UE may be determined according to the coverage level to which the corresponding MTC UE or CE UE belongs), wherein the ePDCCH indicates: 
a transmission of a physical downlink shared channel (PDSCH) in accordance with a wideband coverage enhancement (WCE) (Park et al. [0084] the number of repetitive transmissions or a power boosting level for the corresponding UE may be determined according to the coverage level to which the corresponding MTC UE or CE UE belongs and the type of transmitted/received wireless channel (PDCCH/EPDCCH/PDSCH/PUCCH/PRACH/PUSCH), wherein the WCE corresponds to operation bandwidths of at least one of 10 MH and 20 MHz and frequency bands of at least one of 3.5 Ghz and 5 GHz (Park et al. [0078] a predetermined LTE/LTE-Advanced UE monitors a Common Search Space (CSS) and a UE-specific Search Space (USS) including a plurality of PDCCH candidates through a PDCCH area or monitors a USS including a plurality of EPDCCH candidates through an EPDCCH area);
second PRBs to be used for the transmission of the PDSCH, wherein the second PRBs are different than the first PRBs (Park et al. [0086] the BS may perform operations of configuring the common search space for transmitting the common control information of the MTC UE and transmitting the common control information through the common search space, and the common search space may be configured for each type of common control information and downlink control information for the MTC UE may be transmitted therethrough), 
encode the ePDCCH to include information related to paging of the UE (Park et al. [0087] the BS may separately configure a common search space for transmitting common control information including scheduling information of a paging message and a common search space for transmitting common control information including scheduling information of a random access response message), wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) (Park et al. [0090] each piece of the common control information may be received through the corresponding common search space, and the UE may receive a paging message through the scheduling information of the common control information, in relation to [0045] the UE may receive UE-specific downlink control information scrambled with a Paging-Radio Network Temporary Identifier (P-RNTI)); 
encode, for transmission to the UE, a control message that indicates a number of repetitions of the PDSCH to be used for the WCE (Park et al. [0087] the BS may separate and configure a common search space for a random access response to be PRACH repetitive transmission level-specific in relation to [0091] the common control information may be repeatedly received through one or more subframes); 
encode the PDSCH for transmission to the UE (Park et al. [0087] the common search space for the random access response may be configured to be separated according to each repetition level of the MTC UE); and 
configure transceiver circuitry to transmit the PDSCH in a plurality of subframes (Park et al. [0089] the BS transmits the common control information through the common search space configured to be common control information-specific), 
wherein transmission of the PDSCH is repeated in each subframe of the plurality of sub-frames in the second PRBs as part of the WCE (Park et al. [0091] the number of repetitions may be determined according to a coverage level or a repetition level of the MTC UE).
Park et al. does not expressly disclose the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs and the second PRBs do not overlap with the first PRBs.
Lee et al., for example from an analogous field of endeavor (Lee et al. [0130] a base station may inform a UE of information on a position of a starting symbol of a specific EPDCCH set via a predetermined signal) discloses the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs (Lee et al. [0130] if a starting symbol position of an EPDCCH set is set to 0 or a first OFDM symbol of a subframe, a UE considers that legacy PDCCH transmission is not performed in corresponding subframes and the UE can be configured to perform EPDCCH-based CSS monitoring) and the second PRBs do not overlap with the first PRBs (Lee et al. [0121] the timing of the legacy PDCCH-based CSS monitoring and the timing of the EPDCCH-based CSS monitoring may not be overlapped with each other).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs and the second PRBs do not overlap with the first PRBs as taught by Lee et al. with the system of Park et al. in order to perform EPDCCH-based CSS monitoring (Lee et al. [0130]).

Regarding claim 3, Park et al. - Lee et al. disclose encoding, for transmission, a control message that indicates an aggregation level to be used for transmission of the ePDCCH in accordance with the WCE (Lee et al. [0100] a basic unit of a resource constructing EPDCCH is defined as ECCE, where each ECCE is constructed by a predetermined number of resource elements (REs) and  if the number of ECCE used for transmitting a specific EPDCCH corresponds to N, it is represented as aggregation level (AL) N); 
determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used for the transmission of the ePDCCH (Lee et al. [0126] a base station can inform a UE of information on the total candidates in a CSS, information on the number of candidates according to an aggregation level (AL) in the CSS and information on a configuration for separating the number of candidates according to an aggregation level (AL) between the CSS of the legacy PDCCH and the CSS of the EPDCCH via a predetermined signal); and 
encode the ePDCCH for transmission in the plurality of eCCEs (Lee et al. [0127] the predetermined specific signal (or the predetermined specific RNTI type) can be configured by at least one selected from the group consisting of a P-RNTI, an SI-RNTI, an M-RNTI and an RA-RNTI).  The motivation is the same as in claim 1.

Regarding claim 4, Park et al. - Lee et al. disclose encoding, for transmission, a control message that indicates PRBs allocated for ePDCCH transmissions (Park et al. [0044] the PDCCH and the EPDCCH are defined as physical control channels for transmitting Downlink Control Information (DCI) for a UE in a 3GPP LTE/LTE-Advanced system), 
wherein the first PRBs are included in the PRBs allocated for ePDCCH transmissions (Park et al. [0078] each PDCCH candidate or each EPDCCH candidate may consist of a set of CCEs (Control Channel Elements) or ECCEs (Enhanced Control Channel Elements) which correspond to basic transmission units of the PDCCH and the EPDCCH), and 
wherein the second PRBs are not included in the PRBs allocated for ePDCCH transmissions (Lee et al. [0121] the timing of the legacy PDCCH-based CSS monitoring and the timing of the EPDCCH-based CSS monitoring may not be overlapped with each other). The motivation is the same as in claim 1.

Regarding claim 5, Park et al. - Lee et al. disclose refraining from usage of the first PRBs for the transmission of the PDSCH in the sub-frames of the plurality after the sub-frame used for the transmission of the ePDCCH (Lee et al. [0130] if a starting symbol position of an EPDCCH set is set to 0 or a first OFDM symbol of a subframe, a UE considers that legacy PDCCH transmission is not performed in corresponding subframes). The motivation is the same as in claim 1.

Regarding claim 7, Park et al. - Lee et al. disclose puncture the first PRBs from PRBs used for the transmission of the PDSCH to one or more sub-frames of the plurality, the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH (Lee et al. [0073] the base station performs a rate matching in accordance with a CCE aggregation level assigned to a PDCCH format and generates modulated symbols by modulating the coded data). The motivation is the same as in claim 1. 

Regarding claim 8, Park et al. - Lee et al. disclose the PDSCH is a first PDSCH (Park et al. FIG. 1), wherein the at least one processor is further configured to cause the BS to: 
encode, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH (Park et al. [0076] the UE receives a downlink control channel through a PDCCH transmitted through first 1 to 3 OFDM symbols), a physical downlink control channel (PDCCH) that indicates information for a second PDSCH to be transmitted to legacy UE (Park et al. [0084] configuring a common search space (CSS) for a corresponding MTC UE and Coverage Enhanced UE (CE UE) when a separate control area for the corresponding MTC UE and CE UE is defined through a PDSCH area).

Regarding claim 10, Park et al. - Lee et al. disclose encode, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH (Park et al. [0076] the UE receives a downlink control channel through a PDCCH transmitted through first 1 to 3 OFDM symbols), a physical downlink control channel (PDCCH) that indicates that the UE is to be paged, wherein the PDCCH is scrambled by the P-RNTI (Park et al. [0045] the UE may receive UE-specific downlink control information scrambled with a Paging-Radio Network Temporary Identifier (P-RNTI)). 

Regarding claim 12, Park et al. - Lee et al. disclose the apparatus further includes the transceiver circuitry (Park et al. FIG.6, transmitter 620/receiver 630).

Regarding claim 13, Park et al. - Lee et al. disclose the at least one processor includes a baseband processor to encode the ePDCCH and the PDSCH (Park et al. FIG.6, controller 610; [0128] the controller may configure a common search space for transmission of common control information of the MTC UE).

Regarding claim 14, Park et al. discloses a non-transitory computer-readable storage medium storing program instructions executable by one or more processors (Park et al. FIG.6, controller 610; [0128] the controller may configure a common search space for transmission of common control information of the MTC UE) to cause a base station (BS) to: 
encode a physical downlink control channel (PDCCH) (Park et al. [0084] configuring a common search space (CSS) for a corresponding MTC UE and Coverage Enhanced UE (CE UE) when a separate control area for the corresponding MTC UE and CE UE is defined through a PDSCH area) for transmission to a first User Equipment (UE) in a control channel element (CCE) in a sub-frame in an orthogonal frequency division multiplexing (OFDM) symbol allocated for PDCCH transmissions (Park et al. [0084] a uplink/downlink wireless channel transmission method for the corresponding UE may be determined according to the coverage level to which the corresponding MTC UE or CE UE belongs), wherein the PDCCH indicates a transmission of a first physical downlink shared channel (PDSCH) (Park et al. [0084] the number of repetitive transmissions or a power boosting level for the corresponding UE may be determined according to the coverage level to which the corresponding MTC UE or CE UE belongs and the type of transmitted/received wireless channel (PDCCH/ EPDCCH/ PDSCH/ PUCCH/ PRACH/ PUSCH); 
encode the first PDSCH for transmission to the first UE in first physical resource blocks (PRBs) in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions (Park et al. [0084] a uplink/downlink wireless channel transmission method for the corresponding UE may be determined according to the coverage level to which the corresponding MTC UE or CE UE belongs); 
encode an enhanced PDCCH (ePDCCH) for transmission to a second UE in second PRBs in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions (Park et al. [0112] each MTC UE or CE UE may monitor only the MTC_CSS of the coverage level to which the corresponding MTC UE or CE UE belongs to receive common control information or UE-specific control information transmitted through the CSS), 
wherein the second PRBs are different than the first PRBs (Park et al. [0086] the BS may perform operations of configuring the common search space for transmitting the common control information of the MTC UE and transmitting the common control information through the common search space, and the common search space may be configured for each type of common control information and downlink control information for the MTC UE may be transmitted therethrough), 
wherein the ePDCCH indicates a transmission of a second PDSCH as part of a wideband coverage enhancement (WCE) (Park et al. [0113] time/frequency domain radio resources of each coverage level-specific CSS may be configured by the BS and explicitly signaled to MTC UEs within the corresponding cell through a separate MTC SIB defined for the MTC UE), and 
wherein the WCE corresponds to operation bandwidths of at least one of 10 MH and 20 MHz and frequency bands of at least one of 3.5 Ghz and 5 GHz (Park et al. [0078] a predetermined LTE/LTE-Advanced UE monitors a Common Search Space (CSS) and a UE-specific Search Space (USS) including a plurality of PDCCH candidates through a PDCCH area or monitors a USS including a plurality of EPDCCH candidates through an EPDCCH area);
repeat transmission of the second POSCH in a plurality of sub-frames (Park et al. [0091] the common control information may be repeatedly received through one or more subframes), 
encode the ePDCCH to include information related to paging of the first LTE, wherein the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNI) (Park et al. [0090] each piece of the common control information may be received through the corresponding common search space, and the UE may receive a paging message through the scheduling information of the common control information, in relation to [0045] the UE may receive UE-specific downlink control information scrambled with a Paging-Radio Network Temporary Identifier (P-RNTI)); 
encode, for transmission to the first UE, a control message that indicates a number of repetitions of the PDSCH to be used for the WCE (Park et al. [0087] the BS may separate and configure a common search space for a random access response to be PRACH repetitive transmission level-specific in relation to [0091] the number of repetitions may be determined according to a coverage level or a repetition level of the MTC UE); and 
encode the second PDSCH for transmission to the second UE to third PRBs in one or more OFDM symbols of the sub-frame subsequent to the OF DM symbol allocated for POCCH transmissions (Park et al. [0089] the BS identifies a type of the common control information and transmits the corresponding common control information to the UE through the common search space corresponding to the common control information).
Park et al. does not expressly disclose the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames and the second PRBs do not overlap with the first PRBs.
Lee et al., for example from an analogous field of endeavor (Lee et al. [0130] a base station may inform a UE of information on a position of a starting symbol of a specific EPDCCH set via a predetermined signal) suggests the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames (Lee et al. [0130] if a starting symbol position of an EPDCCH set is set to 0 or a first OFDM symbol of a subframe, a UE considers that legacy PDCCH transmission is not performed in corresponding subframes and the UE can be configured to perform EPDCCH-based CSS monitoring) and the second PRBs do not overlap with the first PRBs (Lee et al. [0121] the timing of the legacy PDCCH-based CSS monitoring and the timing of the EPDCCH-based CSS monitoring may not be overlapped with each other).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames and the second PRBs do not overlap with the first PRBs as taught by Lee et al. with the system of Park et al. in order to perform EPDCCH-based CSS monitoring (Lee et al. [0130]).

Regarding claim 16, Park et al. - Lee et al. disclose scrambling the PDCCH by the P-RNTI (Park et al. [0045] the UE may receive UE-specific downlink control information scrambled with a Paging-Radio Network Temporary Identifier (P-RNTI)).

Regarding claim 17, Park et al. - Lee et al. disclose decoding, from a mobility management entity (MME), a message that indicates an aggregation level for ePDCCH for UE operation in a WCE mode (Lee et al. [0126] a base station can inform a UE of information on the total candidates in a CSS, information on the number of candidates according to an aggregation level (AL) in the CSS and information on a configuration for separating the number of candidates according to an aggregation level (AL) between the CSS of the legacy PDCCH and the CSS of the EPDCCH via a predetermined signal).  The motivation is the same as in claim 14.

Regarding claim 18, Park et al. - Lee et al. disclose encoding, for transmission, a control message that indicates a transmission mode for the second UE (Lee et al. [0157] a second set of ECCE aggregation levels may be used and/or determined for a EPDCCH search space where a number of available REs may be less than, or less than or equal to, a threshold), wherein the transmission mode is Long Term Evolution (LTE) legacy or WCE (Park et al. [0044] the PDCCH and the EPDCCH are defined as physical control channels for transmitting Downlink Control Information (DCI) for a UE in a 3GPP LTE/LTE-Advanced system).  The motivation is the same as in claim 14.

Regarding claim 19, Park et al. discloses an apparatus (Park et al. FIG. 2, UE 200 in relation to FIG. 5), comprising: at least one processor configured to cause a user equipment (UE) to: 
decode, from a base station (Park et al. FIG. 2, BS 209 in relation to FIG. 6), control signaling that indicates a number of repetitions for wideband coverage enhancement (WCE) (Park et al. [0084] configuring a common search space (CSS) for a corresponding MTC UE and Coverage Enhanced UE (CE UE) when a separate control area for the corresponding MTC UE and CE UE is defined through a PDSCH area, in relation to [0094] receiving the control information by the MTC UE includes monitoring the common search space configured to be common control information-specific), 
wherein the WCE corresponds to operation bandwidths of at least one of 10 MH and 20 MHz and frequency bands of at least one of 3.5 Ghz and 5 GHz (Park et al. [0078] a predetermined LTE/LTE-Advanced UE monitors a Common Search Space (CSS) and a UE-specific Search Space (USS) including a plurality of PDCCH candidates through a PDCCH area or monitors a USS including a plurality of EPDCCH candidates through an EPDCCH area);
attempt to decode a physical downlink control channel DCCH) from the base station (Park et al. [0094] the MTC UE monitors the common search space to receive common control information for the MTC UE), 
if the PDCCH is successfully decoded, decode a first physical downlink shared channel (PDSCH) in first physical resource blocks (PRBs) indicated by the PDCCH (Park et al. [0094] the common search space may be configured to be separated according to the common control information and may be configured to be differently separated according to the type of various pieces of common control information such as paging, random access, and system information), 
if the PDCCH is not successfully decoded: attempt to decode an enhanced PDCCH (ePDCCH) from the base station, wherein the ePDCCH includes information related to paging of the UE (Park et al. [0096] the MTC UE may receive common control information including scheduling information of a paging message through a common search space configured for the paging) and the ePDCCH has been scrambled by a paging radio network temporary identifier (P-RNTI) (Park et al. [0090] each piece of the common control information may be received through the corresponding common search space, and the UE may receive a paging message through the scheduling information of the common control information, in relation to [0106] each MTC UE may monitor only an M-PDCCH scrambled with a P-RNTI in the configured paging CSS); 
if the ePDCCH is successfully decoded, decode a second PDSCH in second PRBs indicated by the ePDCCH and in accordance with the number of repetitions for WCE wherein the second PRBs are different than the first PRBs (Park et al. [0087] the BS may separate and configure a common search space for a random access response to be PRACH repetitive transmission level-specific in relation to [0091] the common control information may be repeatedly received through one or more subframes, and the number of repetitions may be determined according to a coverage level or a repetition level of the MTC UE).
Park et al. does not expressly disclose the second PRBs do not overlap with the first PRBs. 
Lee et al., for example from an analogous field of endeavor (Lee et al. [0130] a base station may inform a UE of information on a position of a starting symbol of a specific EPDCCH set via a predetermined signal) discloses the second PRBs do not overlap with the first PRBs (Lee et al. [0121] the timing of the legacy PDCCH-based CSS monitoring and the timing of the EPDCCH-based CSS monitoring may not be overlapped with each other).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the second PRBs do not overlap with the first PRBs as taught by Lee et al. with the system of Park et al. in order to perform EPDCCH-based CSS monitoring (Lee et al. [0130]).

Regarding claim 20, Park et al. - Lee et al. disclose decoding, from the base station, a control message that indicates an aggregation level for the ePDCCH in accordance with the WCE (Lee et al. [0100] a basic unit of a resource constructing EPDCCH is defined as ECCE, where each ECCE is constructed by a predetermined number of resource elements (REs) and  if the number of ECCE used for transmitting a specific EPDCCH corresponds to N, it is represented as aggregation level (AL) N); 
determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used to decode the ePDCCH (Lee et al. [0126] a base station can inform a UE of information on the total candidates in a CSS, information on the number of candidates according to an aggregation level (AL) in the CSS and information on a configuration for separating the number of candidates according to an aggregation level (AL) between the CSS of the legacy PDCCH and the CSS of the EPDCCH via a predetermined signal).  The motivation is the same as in claim 19.

Regarding claim 22, Park et al. - Lee et al. disclose decoding, in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the reception of the ePDCCH (Park et al. [0076] the UE receives a downlink control channel through a PDCCH transmitted through first 1 to 3 OFDM symbols), a PDCCH that indicates that the UE is to be paged (Park et al. [0106] each MTC UE may monitor only an M-PDCCH scrambled with a P-RNTI in the configured paging CSS).

Regarding claim 23, Park et al. - Lee et al. disclose the PDCCH is scrambled by the P-RNTI (Park et al. [0045] the UE may receive UE-specific downlink control information scrambled with a Paging-Radio Network Temporary Identifier (P-RNTI)).

Regarding claim 24, Park et al. - Lee et al. disclose the at least one processor includes a baseband processor to decade the ePDCCH and the PDSCH (Park et al. FIG.5, controller 510; [0128] the controller is configured to monitor a common search space configured according to each type of common control information).

Claims 2, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Lee et al., as applied to claim 1, further in view of He et al. (US 20160219557 A1).

Regarding claim 2, 21, Park et al. - Lee et al. do not expressly disclose the ePDCCH and the PDSCH are transmitted in a channel that is included in unlicensed spectrum, which is well known in the art as further evidenced by He et al.
He et al., from an analogous field of endeavor (He et al. [0037] [0037] when a UE is configured with EPDCCH monitoring, one EPDCCH-PRB-set may be configured to be shared by all UEs that are configured with EPDCCH monitoring) discloses the ePDCCH and the PDSCH are transmitted in a channel that is included in unlicensed spectrum (He et al. [0044] the UE may be capable of monitoring the PDCCH in up to 8 activated serving cells, where the activated serving cells may be deployed in the 5 GHz unlicensed spectrum).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the ePDCCH and the PDSCH are transmitted in a channel that is included in unlicensed spectrum as taught by He et al. with the combined system of Park et al. - Lee et al. in order to perform EPDCCH-based CSS monitoring on the unlicensed spectrum shared by commercial, enterprise and private Wi-Fi networks (He et al. [0044]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180115943 A1) in view of Lee et al. (US 20150264667 A1), as applied to claim 1, further in view of UM et al. (US 20170093620 A1).

Regarding claim 11, Park et al. - Lee et al. do not expressly disclose for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission; in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting orthogonal frequency division multiplexing (OFDM) symbol that is equal to two; and in the sub-frames of the plurality for which a DRS is not encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting OF DM symbol that is equal to zero.
UM et al. for example from an analogous field of endeavor (UM et al. [0057] a first base station may support cellular communications, for example, long term evolution (LTE), LTE-advanced (LTE-A), LTE-unlicensed (LTE-U), or the like defined the 3rd generation partnership project (3GPP) standard) discloses for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission (UM et al. FIG. 9; [0129] - [0130] downlink subframes DL-1 and DL-2 may include a cell-specific reference signal (CRS) transmitted to all terminals within a cell that is used for channel estimation and the subframe defined in the unlicensed band may consist of one of subframes PF-1, PE-1, PE-2, discovery reference signal (DRS)-1, DLM-1, SSL-1, UL-2); 
in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting orthogonal frequency division multiplexing (OFDM) symbol that is equal to two (UM et al. [0137] subframe DRS-1 represents a downlink subframe in which the unlicensed band discovery reference signal (DRS) and the PDSCH are multiplexed and the unlicensed band DRS may be a DRS consisting of a reference signal of a new pattern); and 
in the sub-frames of the plurality for which a DRS is not encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting OF DM symbol that is equal to zero (UM et al. [0153] in the unlicensed band transmission burst, the subframe DRS-1 may be configured in the subframe index 0).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission; in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting orthogonal frequency division multiplexing (OFDM) symbol that is equal to two; and in the sub-frames of the plurality for which a DRS is not encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting OF DM symbol that is equal to zero as taught by UM et al. with the combined system of Park et al. - Lee et al. in order to perform EPDCCH-based CSS monitoring using a [DRS measurement timing configuration (DMTC) period] information (UM et al. [0137]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seo et al. (US 20170223738 A1) is cited to show a method of transmitting and receiving a signal to/from an eNB by a UE in a wireless communication system that supports carrier aggregation by performing first carrier detection on a channel that is set for a predetermined frequency region of an unlicensed frequency band and performing second carrier detection on a sub channel when, as a result of the first carrier detection, the channel is in an IDLE state; then performing one of uplink signal transmission or downlink signal reception from the eNB on the sub channel when, as a result of the second carrier detection, the sub channel is in an IDLE state, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416